DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The application is a continuation claiming priority back to provisional application 60/627,653 dating back to 11/12/2004. The disclosure of the invention in the provisional application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). See 35 U.S.C. 119.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application(s) or provisional application(s)). The disclosure of the prior-filed application(s) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application (i.e., 60/627,653 fails to disclose or even contemplate border contour curves and space filling curves for the antenna or the ground plane, including a border that has the shape of an irregular, non-periodic contour-curve, and wherein a value Q is given by a ratio of a length of the border contour of the ground plane and a diameter of the smallest circuit encompassing the ground plate entirely, wherein the value Q is at  

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered.
On Pages 7-8 of the Response (Pages 2-3 of the Remarks/Arguments), in summary, the Applicant argues that modifying Cohen’s ground planes from a fractal shape to other shapes would change the operating principles of Cohen’s grounding element and thus may not be relied upon for modification of Quintero Illera’s ground planes. Applicant cites portions of Cohen which draws comparisons to regular Euclidean ground planes or discusses advantages of fractal shapes, however the Examiner asserts non-Euclidean, fractal ground planes are similar in operation to the non-Euclidean ground planes of Quintero Illera with the purposes of shrinking the size of the ground plane by increasing and extending the paths currents of the ground plane travel and thus allowing the current to see a longer ground plane while not actually being larger in size than traditional, solid, Euclidean and/or non-fractal type ground planes. Further Quintero Illera does not rely on Euclidean ground planes. Infact the goal of Quintero Illera’s space-filling curves and multilevel ground planes are similar to Cohen’s, e.g., see Pg. 2, Lns. 14-24, Pg. 6, Lns. 26-28 of Quintero Illera, and Quintero Illera even suggests that the operation of the space-filling curves is similar to meandering and zigzag curves, e.g., see Pg. 4, Lns. 5-8, and, certainly, fractal shapes that similarly increase and extend the ground plane while reducing the actual dimensions/size of the ground plane. Thus the operation of Quintero Illera’s ground even Applicant’s own disclosure contains fractal ground planes in FIGS. 11C-11P with the aim of reducing the size of the ground planes below one fifth of the free-space operating wavelength, e.g., see Pg. 8-9 of the Specification of the instant invention, and with the same principles applied to non-fractal shapes, e.g., shown in FIGS. 12-15, and little distinction therefrom for why the same operating principles for shrinking of ground planes would not apply.
Furthermore, the Examiner notes that in the obviousness rejection presented previously, the Examiner is not proposing modifying Cohen’s grounding plane into other shapes or modifying Cohen’s grounding plane at all. As cited above, the operating principle of reducing the size of antenna elements by producing fractal, meandering, irregular, zigzag or different shaped curves which are longer in length and/or multipath according to the current path traveling along the conductive element is not a new concept in antenna engineering and well-known. It is fully within the skill of a person of ordinary skill in the art to observe reduced size and higher frequency operation of ground planes from one reference containing this concept and apply it to other ground planes, especially where no specific shape other than a generic description of a large and broad category of shapes is claimed such as that of claim 51. While the claims of In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004).
On Page 8-9 of the Response (Page 4-5 of the Remarks/Arguments), the Applicant argues that 810 is the antenna and not the ground plane because the Examiner cited the size of 180 in the rejection. However the size of 810 is cited because the ground plane 810’ in FIGS. 12A-12B is the same as the antenna element 810 in those Figures including the size and the size of 810 is the same in all of FIGS. 11-12. Thus the ground plane is also the same size as the antenna element and less than a fifth or a seventh of a wavelength of the operating frequency of the antenna as noted in the rejection. Further, Cohen clearly states that 810’ is the ground, e.g., see Col. 25, Lns. 54-58. In addition, 810’ is clearly shown in FIGS. 12A-12B connected to the outer shield ground of the coaxial cable and the universal well-known art recognized symbol for grounding is published on the Figure. Applicant further seems to allege that 810’ is a radiating element and therefore not a ground plane, however that a ground plane is radiating or not is irrelevant to the issue of whether it is a ground plane; ground planes often radiate along with the antenna given their vicinity to the antenna and antennas based on radiant ground planes rather than the fed antenna element are well-known in the art. Applicant further generically alleges that the radiating element dimensions of Cohen cannot be used to determine the ground plane dimensions, however there is no specific argument provided against the cited relevance of the ground plane dimensions In re Preda, 159 USPQ 342 (CCPA 1968). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 51-53, 58-62, 65-67, 71 and 76-77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 03023900 A1 (hereinafter “Quintero Illera”) in view of US 6140975 (hereinafter “Cohen”).


    PNG
    media_image1.png
    419
    206
    media_image1.png
    Greyscale

Claim 51 and 61: Quintero Illera teaches a device (e.g., see Pg. 1, Lns. 16-17; Pg. 2, Lns. 7-10, Pg. 7, Lns. 3-15) comprising: an antenna structure (e.g., see antenna structure shown in FIGS. 3B, 4B, 5B, 19) within the device and configured to operate in at least one frequency band, the antenna structure comprising: a ground plane (31 in FIG. 3B, 37 in FIG. 4B, 43 in FIG. 5B, drawings 58 in FIG. 7, drawings 60, 61, 63, 64, 66, 67 in FIG. 8, 61 in FIGS. 19) on a circuit board (e.g., see Pg. 14, Lns. 18-21), wherein the ground plane comprises a two-dimensional surface of conductive material arranged within a border (e.g., conductive material within border of the ground planes) that has the shape of an irregular, non-periodic contour-curve (border contour-curves of ground planes cited are irregular and non-periodic since they have no repeating patterns or known regular shape), and wherein a value Q is given by a ratio of a length of the border contour or a perimeter of the ground plane and a diameter of the smallest 
Quintero Illera does not explicitly teach wherein the diameter of the smallest circle encompassing the ground plane entirely is less than one fifth of the free operating wavelength of the antenna element.
However Cohen teaches a device comprising: an antenna structure (95, see FIG. 5B; 5, see FIG. 7D-5; antenna structures shown and discussed in FIGS. 7B to 7C-2, 7E; 510, see FIGS. 8A-8C, 15); 800-820, see FIGS. 12A-13C), within the device (e.g., 500, see FIGS. 8A-8C; also see Col. 10, Lns. 5-17), and configured to operate in at least one frequency band, the antenna structure comprising: a ground plane (ground planes in FIGS. 7B to 7C-2, see Col. 11, Ln. 55-65, Col. 12, Lns. 24-33 discussing usage as Id.). Cohen further teaches wherein the diameter of the smallest circle encompassing the ground plane or contour-curve entirely is less than or smaller than one fifth of a free operating wavelength of the antenna element (e.g., see Col. 10, Lns. 39-42; Col. 11, Lns. 60-65; Col. 13, Lns. 1-22; Col. 13, Lns. 52 to Col. 14, Ln. 6; Col. 17, Lns. 35-41; Col. 21, Lns. 58-62; Col. 22, Lns. 5-10; e.g., see Col. 25, Lns. 8-11 where 810, relevant for the size of ground plane 810 and 810’ in FIGS. 12A-12B, is 25 mm x 12 mm for an 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to configure the ground planes of Quintero Illera such that at least wherein the diameter of the smallest circle encompassing the ground plane entirely is less than one fifth of the free operating wavelength of the antenna element as taught by Cohen in order to configure the ground plane of Quintero Illera with a reduced size operation, e.g., for space savings within a device, while keeping it operational for higher frequencies with respect to the contour curve methodology taught by Quintero Illera (e.g., see Pg. 6, Lns. 4-31 to Pg. 7, Ln. 1).
	Claim 52: Quintero Illera teaches the device of claim 51, wherein the antenna element is arranged substantially perpendicular to the ground plane (wherein the antenna element 30 in FIG. 3B extends at least perpendicularly to the extension direction of the ground plane, or wherein a dimension of the antenna element extends perpendicularly in the vertical direction in FIG. 3B to a dimension of the ground plane in the horizontal direction in FIG. 3B, or wherein 130 in FIG. 19 extends perpendicularly to 61).
	Claim 53 and 62: Quintero Illera teaches the device of claim 51 and 61, respectively, wherein the value Q is at least 3.2 (wherein the ratio is at least necessarily 3.2 by similar simple visual comparison cited in the claims 51 and 61 rejection for the ground planes cited therein).

However Cohen teaches the device of claim 51, wherein the antenna element is located at a distance from the ground plane not further than 0.25 times the smallest circle encompassing the ground plane entirely (e.g., see Col.24, Lns. 27-34; Col. 25, Lns. 31-48). Cohen further teaches that the distance between the antenna element and the ground plane is a result-effective variable for the frequency of operation of the antenna structure (e.g., see Col. 24, Lns. 57-61).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form or optimize the antenna element of Quintero Illera is located at a distance from the ground plane not further than 0.25 times the smallest circle encompassing the ground plane entirely through routine experimentation since Cohen teaches the separation between the antenna element and the ground plane is significantly small for the frequency of operation and is a result-effective variable for the frequency of operation. A skilled artisan would be motivated to adapt the antenna for a lower frequency of operation by reducing the separation between the antenna element and the ground plane.
	Claim 59-60 and 66-67: Quintero Illera teaches he device of claim 51, wherein a border contour of the antenna element (see antenna elements 129 and 130) is shaped as a contour-curve, and wherein a second value Q is given by a ratio of a length of the 
Claim 65: the modified invention of Quintero Illera (as modified in the claims 51 and 61 rejection) is such wherein the diameter of the smallest circle encompassing the contour-curve entirely is smaller than one seventh of the free operating wavelength of the antenna element (e.g., see Cohen at Col. 10, Lns. 39-42; Col. 11, Lns. 60-65; Col. 13, Lns. 1-22; Col. 13, Lns. 52 to Col. 14, Ln. 6; Col. 17, Lns. 35-41; Col. 21, Lns. 58-62; Col. 22, Lns. 5-10; e.g., see Col. 25, Lns. 8-11 where 810, relevant for the size of ground plane 810 and 810’ in FIGS. 12A-12B, is 25 mm x 12 mm for an operational frequency of 900 MHz which is less than one seventh of the operating wavelength – note typographical error in cited portion which mistakes the size of 800 for 800’ and vice versa since ground plane 800 in FIG. 11B is much larger than antenna 810 and parasitic element 800’). For the same reasons as above including motivation and/or rationale, it would have been obvious to a skilled artisan to configure the ground planes of Quintero Illera wherein the diameter of the smallest circle encompassing the contour-curve entirely is smaller than one seventh of the free operating wavelength of the antenna element.
Claim 71: Quintero Illera teaches the device of claim 66, wherein the antenna element is arranged substantially perpendicular to the ground plane (wherein the antenna element 30 in FIG. 3B extends at least perpendicularly to the extension direction of the ground plane, or wherein a dimension of the antenna element extends 
Claim 76 and 77: Quintero Illera teaches the device of claim 51 or 61, wherein the antenna element extends outside an envelope of the ground plane  (e.g., FIG. 3B shows 30 extending outside border or perimeter of the ground plane; 129 and 130 in FIGS. 19 are similarly shown).

Claim 56-57 and 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quintero Illera in view of Cohen and US 5886669 (hereinafter “Kita”).
Claim 56 and 72: Quintero Illera does not explicitly teach the device of claim 51 and 66, respectively, wherein the ground plane is shaped as an open loop having an opening between first and second end portions.
However Quintero Illera teaches that the ground planes can lie on a curved or bent surface (e.g., see Pg. 5, Lns. 26-30; Pg. 12, Lns. 11-13; claim 2; claim 9) to be conformal to a certain surface. 
Furthermore, Kita teaches conformal antenna PIFA or microstrip antennas (see FIGS. 18-33) having an antenna element above ground planes which are conformal and have an open loop shape having an opening between first and second end portions (when bent as a watch strap or band, e.g. see ground planes 72, 87, 102, 122 in FIGS. 28-33).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the ground plane of Quintero Illera is shaped as an open 
Claim 57: the modified invention of Quintero Illera (as modified in the claims 51 and 61 rejection) is such wherein the diameter of the smallest circle encompassing the contour-curve entirely is smaller than one seventh of the free operating wavelength of the antenna element (e.g., see Cohen at Col. 10, Lns. 39-42; Col. 11, Lns. 60-65; Col. 13, Lns. 1-22; Col. 13, Lns. 52 to Col. 14, Ln. 6; Col. 17, Lns. 35-41; Col. 21, Lns. 58-62; Col. 22, Lns. 5-10; e.g., see Col. 25, Lns. 8-11 where 810, relevant for the size of ground plane 810 and 810’ in FIGS. 12A-12B, is 25 mm x 12 mm for an operational frequency of 900 MHz which is less than one seventh of the operating wavelength – note typographical error in cited portion which mistakes the size of 800 for 800’ and vice versa since ground plane 800 in FIG. 11B is much larger than antenna 810 and parasitic element 800’). For the same reasons as above including motivation and/or rationale, it would have been obvious to a skilled artisan to configure the ground planes of Quintero Illera wherein the diameter of the smallest circle encompassing the contour-curve entirely is smaller than one seventh of the free operating wavelength of the antenna element.

Allowable Subject Matter
Claim 73 and 75 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 74 allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845